.             -
                                                                                                        63:




...                                          OFFICE OF THE ATTORNEY GENERAL             OF. TEXAS
                                                            ‘. A,USTiN                                  .

                               GROVER SELLERS
                               *~ORNLY bENLRhL


                             ponorable VI.- B. .King, Acoountant
                             yoint Legislative    Committee
                             ~astia,. Texas

                                                                                        ‘A
                             &%3rsir:.

           .




  i



                                                                                    the sahool   year



                             rillok:.   ._
               ‘.




                                                                             passed ‘by the 48th



                    ,i

      ‘.
      *i
      ;C’
       i        l
                                              Aot shall, .send- to .the State Superin-
                                               tendent of Pub,lic Instruction,           on
                                               fbrms provided.by    said authority,
                                               all information~ that may be required.
                                               Said rorns will include a budget
                                              by .which the amount ,of Salary Aid
                                               to which a school vii11 be eligible
                                               shall beg determined    . . . i-., ... . . The
                                              State Superintendeat      shall,        subject
                                              to the provisions     of thin Act ,. grant
                                              $0 the 5cl1001 an vaunt         of ai’d as
                                              will,  with State and County ~\vrii&able
.
                             WI B. King,. page 2
                                                                                           63
                                                                                           .



                              4     .


                                  .Punds, together.wlth   all other funds
                                   including  tuition,  rnnintain the
                                   school for such a period and in such         .’
                         I
      .
                                  _a manner as authorized    in this Act . . .?:




                                  October 1 oi each scholastic    year
.,                                for which aid is asked.    ‘Schools
                                  whose applications  for state aid
                                  are filed. later than October 1 of .
                                  eaoh year for which aid is asked,
                                  shall be ineligible   for any type
                                  or ,.aid,* n    .

                                  ‘The .M dway Inae endent.   School District    is a
                          state aid SCIt001 quali f ied in    all respects    to receive
                          state aid under the rural aid       law of the State of
                        . Texas _ unless _it is IneLigible    to reoeive such aid un;
                          der the provisions    or the law    above quo ted ;
                                n0n September 30 1943, the kidway independent’
                         School’Distriat      of :Xadison County, Texas, filed in.
                         proper form with the State ‘Department 02 Education,
.f .’c:
de                      ‘a tentative     Salary AM Approval sheet, prescribea.     :
     .        ,:         knd distributed      by that Department, and signed by
                   ..
                         Deputy.Stat,e-SuperintenFent.

                               “On the basis of this tentative      Salary hid
                        Approval sheet, it hss been the joint departmental
                        procedure to advance .fifty    per oent of the antioft
                        patcd Salary Aid ,earnin@ to’every      school filing
          i             eaid sheet.     (This is done pursuant to Article      9,
                        of the ocrrent Equslizatron     Aid Law, which we quote
                        as r0n0nt3:    t. . .’ Initial payment of not more than
                        fifty per cent (505) of salary., tuition and transporta-
                        tion aid may be made by the State Superintendent          of,
                        Public Instruction     after Septefaber l-of each year o.f
                        the biennia!    as soon as a basis for payment. can be
                        determined, and approved by the Legislative        AC-
                        co-Wtant....‘)
                              *The Bidway .I~ndependent School District,    having
                        riled this tentative    Salary Aid Approval sheet, would’
                        have baen eligible.  for the partial  payment had’it not
                        been that the reooras of this~ office   reflected   au ovcr-
                        payment of $1166 to this p~artiaular school.distriat      dur-
                        ing the sohool year 1942-43.
Donorable ~W. B. King,      page 3




             “Had this overpayment been cleared prior to
     the &al     approval of the Salary Aid Advanced .Pay-
     ment, the Uidway School would have received fifty
     per cent or its estimutea earnings without further
     application   of any kind.‘ (80th the State Department
     of educetion    and the Joint Legislative hcountant
     has approved the tentative    Salary Aid Approval Sheet).           .
     The. remaining f3Zty per cent of the salary aid earn-
     ings are~.approved. and paid on the basis of a more
     det,ailed application   which was filed by the district                 .~
     in question after October 1, 1943.

           ,-The State Department of Eaucation has approvk
     the above mentioned application    (that is, the applica-
     tion amending ,&he tentative  Salary Aid Approval. sheet).
               *Pursuant, t0 the::e Pa&,-I      respectfully   submit
        this “rijll+itig quest ion :
         -
               “(1).   .I$ the tentative   Salary Aid Approval,
                        Sheet above mentioned filed. by the
                       Midway .Independent School District     on
                        September 30; 1943,. an applioation    under
                        the rural aid .law and the departmental
                        construction   of same as So authorize me,
                        as legislative   accountant,  to approvs
                        the Midway application    for state aid for
                        the school year 1943-447
               w* *bin

    _
             In addition to the foregoing       letter   you have furnished
us witqthe    rile of all papers in connection with the application
mentioned, which consists      of the,“tenative     salary aid approval”
filed in the Department of.Education         on September ,30, 1943, and a1
napplication    for equalization   school aid,” filed      in said Departmer
.on November 17, 1943.
          ‘We quote the fol.lowing  from Section          1 of Article   2 ~of
Chapter 373, Act8 oi the 48th Legislature:

                “The applications  shall be sworn to by the
        county superintendent     of all common school’ districts
        and. president ‘and secretary    of the board of trus-
        E;sa;af.tll   independent tichool districts   applying
           .
‘; ., :( :._
                                 Bonorable I;’t B, King,   page 4
                            .1




                                                                                          .

                        ,
                                             Section 2.01 said Act which you quote in your letter
                                 h&e here&ore     been held to bs mandatory in our Opinion MO. O-
                                 3423, a Oopy OP which opinion you have.     A district    whose ap-
                                 plication is filed after October 1st is inel$$ible     for any kind
                                 or aid;
                                              The only paper filed   in the.Department of Education
                                 prior-to   October 1, 1933, was not signed and sworn to by the
                                 President and Secretary of the Board of Trustees of the Midway
                                 Independent School District,     but was signed bp WI C. Perkins,
                                 Deputy Sta,te Superintendent,      There was nothinS on file    in the
                                 Departneat   of Education upon which,this    tentative approval could
                                 have- been based, and no other application     being on file on October
                                 1, 1943, it 18 our opinion that sams is insufficient        to warrant
                                 you as the LeSislative   Aocountant to approve the Llidway applioa-
                                 tion ion State, Aid for the year 1943-44.
                                               We admit that this ruling    seems harsh and that it
                                 will prove burdensome to the Midway District. to lose the aid
                                 to which it would’have been entitled       if it had filed a legal
                                 application    prior to October 1, ~l.943.
                                                                   .. ..         :.      _‘.
                                              ‘In this connection,’ we quote ,the following  from Texas
                                 durisprudehcs,     Section 119, Volume, 39: _,
                                    .:       ’                                      :
                                       .
        1
                                               “Generally speakinS, and in ordinary cases,
                                     .~is applyinS ana interpreting      a statute a court is
                                       not concerned with the objection      that it is ~burden-
                                       some, or that it operates harshly, unfairly, or un-
                                       justly,   since these are questions properly addressed
                                       to the Legislature.      The function of the’ court is to
                                       determine what is the law, irresp       ctive, of its   ap-
            t     .’                   parent ‘justice   or injustice;   and,obviously   the fact
                                       that a rare case may arise wherein the operation of
         i ..
       . -                             a statute    will cause hardship, cannot affect       a proper
                                       construction.*
            ;...

                                            .Any  other construction of the statute           than the   one
                .I :.            given herein   would set a dangerous preoedont.

                                             s’TwiU. be recorded for a precedent;
                                             And mny an error by the same example,
                                             Will. rush into the State; it ounnot be.”
                       :         . ..
                     -1,.   .-
.   . .   *                                   .                                                                                                     Wo

                  gmo~able              Vi,       B, King,       page 5   ,                      .
                                                                                                                                            a



                                                                              .         .




                             .Fie are retur&ng    herewith the application filed
                  on Oo?obar 18, 1943, which you sub;nitted tc uq+n connection
                  vith your request.           :.
                                                                                            Yours very       truly
                                                                  .
                                                                                  ATTCWGYGENkXALOFTExAS

                            .

                                                                                  B,'        .&$*        .
                                                                                                         ' A;sistant




                                                                                                                                 ‘.’
                                                                                                                     .
                                                                                                     .                                 ::




                                                                                             .




    .         /




          .

                                                                                                                                  ‘.
                                                                                                             .




                                                                                                                 :       ”   .
                                                                                                                                                .




                                                             ,